Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation On May 14, 2013, Brown Shoe Company, Inc. (the “Company”) entered into a stock purchase agreement to sell all of the outstanding stock of American Sporting Goods Corporation (“ASG”), comprised of the Avia and Nevados business (the “Sale”). The Company purchased ASG, comprised of Avia, Nevados, Ryka, AND 1 and other businesses, on February 27, 2011 and subsequently sold AND 1 during fiscal 2011. The results of AND 1 have been reflected as discontinued operations in the historical financial statements and therefore are not included in the unaudited pro forma financial statements. The Company retained and is operating the Ryka and other businesses. The aggregate purchase price for the stock purchase agreement and the provision of certain transition services was $74.0 million, subject to working capital adjustments, minus the pre-closing cash dividend declared by ASG and paid to another company, representing proceeds from ASG’s sale of inventory. The following unaudited pro forma condensed consolidated financial statements have been prepared to reflect the effect of the Sale as described in Item 1.01, Item 2.01, Item 2.02 and Item 2.06 of the Current Report on Form 8-K with which this Exhibit 99.2 is filed. The following unaudited pro forma financial statements of the Company are presented to comply with Article 11 of Regulation S-X and follow guidelines of the Securities and Exchange Commission (“SEC”). The unaudited pro forma condensed consolidated statements of earnings for the fiscal years ended February 2, 2013 and January 28, 2012 are based on the Company’s historical consolidated statement of earnings, and gives effect to the Sale as if it had occurred on February 17, 2011, the day the Company acquired ASG. Due to the acquisition date of ASG on February 17, 2011, there were no adjustments necessary to the consolidated statement of earnings for the fiscal year ended January 29, 2011 and therefore, a pro forma condensed consolidated statement of earnings for this period is not included. The unaudited pro forma condensed consolidated balance sheet as of February 2, 2013 is based on the Company’s historical consolidated balance sheet as of that date, and gives effect to the Sale as if it had occurred on February 2, 2013. The unaudited pro forma condensed consolidated financial statements presented below are based on the assumptions and adjustments set forth in the notes thereto. The unaudited pro forma adjustments made in the compilation of the unaudited pro forma condensed consolidated financial statements were directly attributable to the Sale, are factually supportable, are based upon available information and assumptions that the Company considers to be reasonable, and have been made solely for purposes of developing such unaudited pro forma financial information for illustrative purposes in compliance with the disclosure requirements of the SEC. The unaudited pro forma condensed consolidated financial information is presented for informational purposes only and should not be considered indicative of actual results that would have been achieved had the Sale actually been consummated on the dates indicated and does not purport to be indicative of the financial condition as of any future date or results of operation for any future period. The unaudited pro forma condensed consolidated financial information should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended February 2, 2013 filed with the SEC on April 2, 2013. Brown Shoe Company, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Earnings Pro Forma Adjustments ($ thousands, except per share amounts) Previously Reported 2012 Adjustments for Business Sold (a) Other Adjustments Pro Forma 2012 Net sales $ $ ) $
